Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 1 of 69 PageID #: 19




                                                                   EXHIBIT 2
                                                              ACIC - App. 002
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 2 of 69 PageID #: 20




                                                                   EXHIBIT 2
                                                              ACIC - App. 003
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 3 of 69 PageID #: 21




                                                                   EXHIBIT 2
                                                              ACIC - App. 004
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 4 of 69 PageID #: 22




                                                                   EXHIBIT 2
                                                              ACIC - App. 005
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 5 of 69 PageID #: 23




                                                                   EXHIBIT 2
                                                              ACIC - App. 006
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 6 of 69 PageID #: 24




                                                                   EXHIBIT 2
                                                              ACIC - App. 007
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 7 of 69 PageID #: 25




                                                                   EXHIBIT 2
                                                              ACIC - App. 008
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 8 of 69 PageID #: 26




                                                                   EXHIBIT 2
                                                              ACIC - App. 009
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 9 of 69 PageID #: 27




                                                                   EXHIBIT 2
                                                              ACIC - App. 010
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 10 of 69 PageID #: 28




                                                                   EXHIBIT 2
                                                              ACIC - App. 011
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 11 of 69 PageID #: 29




                                                                   EXHIBIT 2
                                                              ACIC - App. 012
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 12 of 69 PageID #: 30




                                                                   EXHIBIT 2
                                                              ACIC - App. 013
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 13 of 69 PageID #: 31




                                                                   EXHIBIT 2
                                                              ACIC - App. 014
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 14 of 69 PageID #: 32




                                                                   EXHIBIT 2
                                                              ACIC - App. 015
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 15 of 69 PageID #: 33




                                                                   EXHIBIT 2
                                                              ACIC - App. 016
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 16 of 69 PageID #: 34




                                                                   EXHIBIT 2
                                                              ACIC - App. 017
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 17 of 69 PageID #: 35




                                                                   EXHIBIT 2
                                                              ACIC - App. 018
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 18 of 69 PageID #: 36




                                                                   EXHIBIT 2
                                                              ACIC - App. 019
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 19 of 69 PageID #: 37




                                                                   EXHIBIT 2
                                                              ACIC - App. 020
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 20 of 69 PageID #: 38




                                                                   EXHIBIT 2
                                                              ACIC - App. 021
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 21 of 69 PageID #: 39




                                                                   EXHIBIT 2
                                                              ACIC - App. 022
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 22 of 69 PageID #: 40




                                                                   EXHIBIT 2
                                                              ACIC - App. 023
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 23 of 69 PageID #: 41




                                                                   EXHIBIT 2
                                                              ACIC - App. 024
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 24 of 69 PageID #: 42




                                                                   EXHIBIT 2
                                                              ACIC - App. 025
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 25 of 69 PageID #: 43




                                                                   EXHIBIT 2
                                                              ACIC - App. 026
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 26 of 69 PageID #: 44




                                                                   EXHIBIT 2
                                                              ACIC - App. 027
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 27 of 69 PageID #: 45




                                                                   EXHIBIT 2
                                                              ACIC - App. 028
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 28 of 69 PageID #: 46




                                                                   EXHIBIT 2
                                                              ACIC - App. 029
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 29 of 69 PageID #: 47




                                                                   EXHIBIT 2
                                                              ACIC - App. 030
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 30 of 69 PageID #: 48




                                                                   EXHIBIT 2
                                                              ACIC - App. 031
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 31 of 69 PageID #: 49




                                                                   EXHIBIT 2
                                                              ACIC - App. 032
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 32 of 69 PageID #: 50




                                                                   EXHIBIT 2
                                                              ACIC - App. 033
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 33 of 69 PageID #: 51




                                                                   EXHIBIT 2
                                                              ACIC - App. 034
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 34 of 69 PageID #: 52




                                                                   EXHIBIT 2
                                                              ACIC - App. 035
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 35 of 69 PageID #: 53




                                                                   EXHIBIT 2
                                                              ACIC - App. 036
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 36 of 69 PageID #: 54




                                                                   EXHIBIT 2
                                                              ACIC - App. 037
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 37 of 69 PageID #: 55




                                                                   EXHIBIT 2
                                                              ACIC - App. 038
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 38 of 69 PageID #: 56




                                                                   EXHIBIT 2
                                                              ACIC - App. 039
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 39 of 69 PageID #: 57




                                                                   EXHIBIT 2
                                                              ACIC - App. 040
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 40 of 69 PageID #: 58




                                                                   EXHIBIT 2
                                                              ACIC - App. 041
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 41 of 69 PageID #: 59




                                                                   EXHIBIT 2
                                                              ACIC - App. 042
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 42 of 69 PageID #: 60




                                                                   EXHIBIT 2
                                                              ACIC - App. 043
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 43 of 69 PageID #: 61




                                                                   EXHIBIT 2
                                                              ACIC - App. 044
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 44 of 69 PageID #: 62




                                                                   EXHIBIT 2
                                                              ACIC - App. 045
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 45 of 69 PageID #: 63




                                                                   EXHIBIT 2
                                                              ACIC - App. 046
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 46 of 69 PageID #: 64




                                                                   EXHIBIT 2
                                                              ACIC - App. 047
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 47 of 69 PageID #: 65




                                                                   EXHIBIT 2
                                                              ACIC - App. 048
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 48 of 69 PageID #: 66




                                                                   EXHIBIT 2
                                                              ACIC - App. 049
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 49 of 69 PageID #: 67




                                                                   EXHIBIT 2
                                                              ACIC - App. 050
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 50 of 69 PageID #: 68




                                                                   EXHIBIT 2
                                                              ACIC - App. 051
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 51 of 69 PageID #: 69




                                                                   EXHIBIT 2
                                                              ACIC - App. 052
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 52 of 69 PageID #: 70




                                                                   EXHIBIT 2
                                                              ACIC - App. 053
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 53 of 69 PageID #: 71




                                                                   EXHIBIT 2
                                                              ACIC - App. 054
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 54 of 69 PageID #: 72




                                                                   EXHIBIT 2
                                                              ACIC - App. 055
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 55 of 69 PageID #: 73




                                                                   EXHIBIT 2
                                                              ACIC - App. 056
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 56 of 69 PageID #: 74




                                                                   EXHIBIT 2
                                                              ACIC - App. 057
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 57 of 69 PageID #: 75




                                                                   EXHIBIT 2
                                                              ACIC - App. 058
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 58 of 69 PageID #: 76




                                                                   EXHIBIT 2
                                                              ACIC - App. 059
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 59 of 69 PageID #: 77




                                                                   EXHIBIT 2
                                                              ACIC - App. 060
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 60 of 69 PageID #: 78




                                                                   EXHIBIT 2
                                                              ACIC - App. 061
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 61 of 69 PageID #: 79




                                                                   EXHIBIT 2
                                                              ACIC - App. 062
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 62 of 69 PageID #: 80




                                                                   EXHIBIT 2
                                                              ACIC - App. 063
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 63 of 69 PageID #: 81




                                                                   EXHIBIT 2
                                                              ACIC - App. 064
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 64 of 69 PageID #: 82




                                                                   EXHIBIT 2
                                                              ACIC - App. 065
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 65 of 69 PageID #: 83




                                                                   EXHIBIT 2
                                                              ACIC - App. 066
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 66 of 69 PageID #: 84




                                                                   EXHIBIT 2
                                                              ACIC - App. 067
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 67 of 69 PageID #: 85




                                                                   EXHIBIT 2
                                                              ACIC - App. 068
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 68 of 69 PageID #: 86




                                                                   EXHIBIT 2
                                                              ACIC - App. 069
Case 4:18-cv-00864-ALM Document 1-3 Filed 12/13/18 Page 69 of 69 PageID #: 87




                                                                   EXHIBIT 2
                                                              ACIC - App. 070
